Citation Nr: 0602518	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  00-21 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.	Entitlement to an increased rating for hypertensive 
cardiovascular disease, status post non-Q-wave 
myocardial infarction, currently evaluated as 30 percent 
disabling.

2.	Entitlement to a total disability rating based on 
individual unemployability, due to service-connected 
disabilities (TDIU).



ATTORNEY FOR THE BOARD


K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1974.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Winston-Salem Regional Office (RO).  

In August 2001, the Board remanded the issue of entitlement 
to an increased rating for hypertensive vascular disease, 
status post non-Q-wave myocardial infarction, and entitlement 
to TDIU for additional development

By rating action in March 2002, the RO granted service 
connection for hypertension, evaluated as 10 percent 
disabling from October 15, 1998 and denied a rating in excess 
of 30 percent for hypertensive cardiovascular disease, status 
post non-Q-wave myocardial infarction (previously 
characterized as hypertensive vascular disease).  The RO also 
continued the denial of TDIU.

In June 2002, the Board undertook additional development 
regarding the increased rating issue pursuant to the 
authority granted to the Board by 38 C.F.R. § 19.9(a)(2) 
(2002).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F3d 1399 (Fed. Cir. 2003), however, the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R.§19.9(a)(2) (2002).  In November 2003 
and October 2004 the Board remanded the increased rating 
issue to the RO to accomplish additional development.  
Unfortunately, the TDIU issue was not listed as a pending 
issue in the case.  The TDIU issue is currently in appellate 
status and is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's hypertensive cardiovascular disease, status 
post non-Q-wave myocardial infarction, is not shown to be 
manifested by more than one episode or acute congestive heart 
failure in the past year; a workload of greater than 3 METs 
but not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness or syncope; or left ventricular 
dysfunction, with an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
hypertensive cardiovascular disease, status post non-Q-wave 
myocardial infarction, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.104, Diagnostic Code 7006 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

A notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The veteran and his representative were afforded a Statement 
of the Case (SOC) in September 2002 and Supplemental 
Statements of the Case (SSOCs) in March 2002, June 2004 and 
September 2005 that provided notice of the law and 
regulations, as well as the reasons and bases for the RO's 
determination.  It is also noted that the June 2004 SSOC, set 
forth the provisions of 38 C.F.R. § 3.159.  By letter dated 
in September 2001, the veteran was requested to submit the 
names and addresses of all VA and private health care 
providers who had treated him for any heart condition.  He 
was advised that the RO would obtain any VA treatment records 
identified and that the RO would obtain any private records 
identified if the veteran submitted the appropriate 
authorization to obtain them.  The evidence previously 
received and reviewed was also noted.  He was further advised 
that he could contact any private doctor or hospital and tell 
them to send treatment reports. 

In light of the foregoing, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining and what evidence he was responsible for 
submitting.  See Mayfield.  In addition, VA specifically 
requested that the veteran provide any additional sources of 
evidence and/or argument in support of his claim.  For these 
reasons, the notices contained in the RO's letter, the SOC 
and SSOCs substantially comply with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 270 (2002) 
(identifying the document that satisfies VCAA notice); and 38 
C.F.R. § 3.159(b) (the content of the notice requirement 
pertaining to "any evidence" in the claimant's possession or 
a similar request to that effect).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to VCAA enactment.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records, as well as private and VA medical records 
and reports.  In addition, he was afforded VA examinations in 
August 2000, October 2001, April 2004 and December 2004. The 
claims folder also includes copies of the veteran's 
statements.  No further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.

The veteran essentially contends that the current evaluation 
assigned for his heart disability does not accurately reflect 
the severity of that disability.  He has indicated that he 
continues to experience chest pain.  

Historically, by rating action in April 1975, service 
connection was granted for hypertensive vascular disease, and 
assigned a noncompensable evaluation under Diagnostic Code 
7101 pertaining to hypertensive vascular disease, from 
December 1974.  By rating action in February 1982, a 10 
percent rating was assigned for hypertensive vascular 
disease, from November 1980.  In a March 1998 rating 
decision, the RO recharacterized the service-connected heart 
disability as hypertensive vascular disease, status post non-
Q-wave myocardial infarction, on the basis of an April 1996 
VA hospital report showing that he had suffered a non-Q-wave 
myocardial infarction.  A 30 percent rating was assigned 
under Diagnostic Codes 7101-7006, from September 1997.  The 
veteran submitted his claim for an increased rating for the 
service-connected heart condition in October 1999.  It is 
noted that by rating action in March 2002, the RO granted 
service connection for hypertension, with a separate rating 
of 10 percent assigned effective in October 1998, under 
Diagnostic Code 7101.  The service-connected heart disability 
was recharacterized as hypertensive cardiovascular disease, 
status post non-Q-wave myocardial infarction, and the 30 
percent rating was continued under Diagnostic Code 7006.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residuals conditions in 
civilian life.  Generally, the degree of disabilities 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). 

The veteran's heart disease is evaluated under 38 C.F.R. § 
4.104, Diagnostic Code 7006 for a myocardial infarction.  The 
schedular criteria under Diagnostic Code 7006 are identical 
to the criteria under Diagnostic Code 7005 for 
arteriosclerotic heart disease (coronary artery disease).  
Under Diagnostic Code 7006, a 100 percent evaluation is for 
assignment during and for three months following a myocardial 
infarction, documented by laboratory tests.  Thereafter, the 
evaluations range from 10 percent to 100 percent.  The 
currently assigned 30 percent evaluation is warranted for a 
history of documented myocardial infarction resulting in a 
workload greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-ray.  A 60 percent 
evaluation is for assignment with evidence of more than one 
episode of acute congestive heart failure in the past year; 
or workload greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness or syncope; or 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  Lastly, a 100 percent evaluation is for 
assignment with evidence of chronic congestive heart failure; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness or syncope; or left ventricular dysfunction 
with an ejection fraction of less than 30 percent.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 2 
(2005).

When the evidence of record is reviewed under the schedular 
criteria set forth above, the Board finds that a rating in 
excess of 30 percent for the service-connected hypertensive 
cardiovascular disease, status post non-Q-wave myocardial 
infarction is not warranted.  The record includes VA and 
private outpatient and hospital records and records obtained 
from the Social Security Administration pertaining to the 
award of benefits based on malignant neoplasms of the tongue, 
neck and head.  Also of record are reports of VA examinations 
conducted in August 2000, October 2001, April 2004 and 
December 2004.  A review of the treatment records and VA 
examinations do not show the presence of congestive heart 
failure.  Most recently on  VA examination in December 2004, 
the examiner that there was not history of congestive heart 
failure.  

Regarding the clinical findings with respect to METs, the 
preponderance of the evidence does not show workload of 
greater than 3 METs but no greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope.  On VA 
examination in August 2000, estimated METs were 7-8 units.  
The examiner indicated that the veteran reported chest pain 
that did not necessarily occur with exertion, not shortness 
of breath at rest, and shortness of breath on exertion.  A 
June 2001 VA clinical record shows that Bruce Protocol 
exercise testing was performed and the maximum workload 
attained was 5 METs with the reason for termination due to 
fatigue, no chest pain.  On VA examination in October 2001, 
the examiner indicated that the veteran was able to exert 6 
METs of activity (estimated).  It was noted that the veteran 
was able to walk about 100 yards without getting short of 
breath and he could go up about a half a flight of stairs.  
In February 2002, Bruce Protocol exercise testing showed that 
maximum workload attained was 7 METs.  It was noted that the 
veteran denied any chest pain with maximum heart rate of 144 
beats per minute but there was sharp stabbing pain of 5/10 in 
intensity with cessation of exercise which resolved within a 
few seconds, spontaneously.  

On VA examination in April 2004, it was noted that the 
veteran had had several stress tests which had shown a METs 
level in the 7-8 range.  The veteran reported that he was 
presently exercising, doing walking and treadmill for a one 
and one-half a day and rarely had chest pain.  He also 
indicated that he went 8 to 10 minutes on his treadmill with 
insignificant symptomatology.  The assessment included 
atherosclerotic heart disease with coronary artery disease, 
7-8 METs on his last testing.  On VA examination in December 
2004, exercised testing according to modified Bruce Protocol 
showed that the veteran achieved 7.0 METs workload.  It was 
indicated that the exercise was stopped due to target heart 
rate achieved and brief, moderate chest pain (+5/10) 
reported.

With respect to a higher evaluation based on left ventricular 
dysfunction with an ejection fraction 30 to 50 percent, none 
of the treatment records or VA examinations indicate that the 
veteran's ejection fraction approaches 30 percent.  An April 
2004 VA clinical record indicated that the ejection fraction 
was 60 percent.  A September 2003 private treatment record 
shows that cardiac catheterization shows well preserved left 
ventricle function and ejection fraction was 70 percent.  
This finding was noted on the April 2004 VA examination 
report.  A part of the December 2004 VA examination report, 
it was noted that a December 2004 echocardiogram report 
showed normal left ventricle systolic function with an 
estimated ejection fraction of 55 percent.  Therefore, the 
Board concludes that the veteran does not meet the criteria 
for an evaluation in excess of 30 percent under any of the 
criteria for the above.

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 30 percent 
evaluation currently assigned for the veteran's heart 
disease.  As such, the case does not present an approximate 
balance of positive and negative evidence for the application 
of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for hypertensive 
cardiovascular disease, status post non-Q-wave myocardial 
infarction, is denied.




REMAND

As noted above, in November 2003 and October 2004 the Board 
remanded the increased rating issue to the RO to accomplish 
additional development.  Unfortunately, the TDIU issue was 
not listed as a pending issue in the case.

Review of the record shows that the veteran has not been 
issued VCAA notice with regard to the TDIU.  Importantly, he 
has not been adequately notified of the evidence needed to 
substantiate the claim.  To ensure that all due process 
requirements are met with regard to the VA's duty to notify, 
the veteran should be provided with a VCAA letter that 
specifically addresses his TDIU claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

It is also noted that the most recent SSOC issued in 
September 2005 did not address the TDIU claim or the evidence 
received since that issue was last addressed in the June 2004 
SSOC.  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED for the following:  

1.  The veteran should be furnished a 
VCAA-compliant letter regarding the 
claims for TDIU claim.  The letter should 
notify him of any information or evidence 
that is not of record that is needed to 
substantiate that claim, and what are the 
divisions of responsibility between he 
and VA to obtain that evidence.  
Additionally, the veteran should be asked 
to submit any additional evidence in his 
possession that is not yet of record but 
is pertinent to that claim.

2.  After undertaking any further 
development deemed warranted by the 
record, to include obtaining any records 
identified by the veteran and/or 
affording him an additional VA 
examination, the RO should readjudicate 
the veteran's TDIU claim.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.

3.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


